

Exhibit 10.1


First Amendment to Employment Agreement


This First Amendment (the “First Amendment”) to the Employment Agreement dated
February 21, 2017 (the “Effective Date”) by and between Galena Biopharma. Inc.
(the “Employer”) and Stephen Ghiglieri (the “Employee”) amends the Employment
Agreement dated November 1, 2016 by and between the Employer and Employee
(“Employment Agreement”).


WHEREAS, the Employer and Employee wish to amend the Employment Agreement to
change Employee’s title and duties, base salary compensation, target bonus
percentage and termination benefits while the Employee serves as Interim Chief
Executive Officer in addition to serving as Chief Financial Officer.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Employer and Employee hereby agree to the
following amendment to the Employment Agreement while the Employee serves as
Interim Chief Executive Officer:


During the Term of the First Amendment, the references in the Employment
Agreement to Chief Executive Officer shall mean the Board.


Defined Terms. Defined terms used herein but not otherwise defined shall have
the meaning in the Employment Agreement.


Engagement. The title and duties of Employee in Section 1 are hereby amended to
add as the last sentence of Section 1: “Commencing on the Effective Date of the
First Amendment, Employee and Employer agree that in addition to the duties
Employee shall perform as Chief Financial Officer, he also shall serve as the
Interim Chief Executive Officer at the discretion of and for such time as the
Board of Directors (the "Board") determines.”


Duties. The duties of Employee in Section 2 are hereby amended to add as the
last sentence of Section 2: “Employee understands that the duties as Interim
Chief Executive Officer shall be consistent with the duties customarily assigned
to the offices of chief executive officer of a company substantially comparable
to the Employer at the time of the Effective Date of the First Amendment.”


Compensation. Sections 4.2 and 4.3 are hereby amended by in Section 4.2 deleting
the amount of $370,000 and inserting $450,000 and in Section 4.3 deleting 30%
and inserting 50%, with such amounts to be effective from and after the
Effective Date for the Term of the First Amendment.


Termination by Employer without Cause. Section 5.2 is hereby amended by deleting
“six months” and inserting “twelve months”. In addition, the determination by
the Board that




--------------------------------------------------------------------------------




Employee shall no longer serve as Interim Chief Executive Officer shall not
constitute a termination without cause as defined in Section 5.2.


Term. The term of this First Amendment shall extend from the Effective Date and
terminate on the date determined by the Board.


All remaining provisions of the Employment Agreement shall remain in full force
and effect.


By signing below, each party acknowledges that he or it has read and understands
this First Amendment, and each party agrees to be bound by the terms of this
First Amendment.


EMPLOYER                        
                            
Galena Biopharma, Inc.




By: _/s/ Sanford J. Hillsberg                     
Name:    Sanford J. Hillsberg                
Title: Chairman of the Board








EMPLOYEE


By: /s/ Stephen Ghighlieri    
Name: Stephen Ghiglieri


                        








